
	
		II
		111th CONGRESS
		1st Session
		S. 1158
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Ms. Stabenow (for
			 herself, Mr. Isakson, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To authorize the Secretary of Health and
		  Human Services to conduct activities to rapidly advance treatments for spinal
		  muscular atrophy, neuromuscular disease, and other pediatric diseases, and for
		  other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 SMA Treatment Acceleration
			 Act of 2009.
		2.Clinical trials network for spinal muscular
			 atrophyPart B of title IV of
			 the Public Health Service Act is amended by adding at the end the following new
			 section:
			
				409J.Clinical trials network for spinal muscular
				atrophy
					(a)Clinical trials networkThe Director of NIH, in coordination with
				the Directors of the National Institute of Neurological Disorders and Stroke,
				the National Institute of Child Health and Human Development, and such other
				Institutes and Centers as specified by the Director shall provide for the
				upgrading and unification of spinal muscular atrophy clinical trial sites and
				the recruitment of new investigators and sites to establish a national clinical
				trials network for spinal muscular atrophy. The Director of NIH shall ensure
				that such network—
						(1)conducts coordinated, multisite, clinical
				trials of therapies and clinical approaches to the treatment of spinal muscular
				atrophy; and
						(2)rapidly and efficiently disseminates
				scientific findings to the field.
						(b)Data Coordinating CenterThe Director of NIH, in coordination with
				the Commissioner of Food and Drugs and the Directors of the National Institute
				of Neurological Disorders and Stroke, the National Institute of Child Health
				and Human Development, and such other Institutes and Centers as specified by
				the Director, shall establish a data coordinating center with respect to spinal
				muscular atrophy to—
						(1)provide expert assistance in the design,
				conduct, data analysis, data management, and data warehousing of collaborative
				clinical and descriptive research projects;
						(2)organize and conduct multi-site monitoring
				activities;
						(3)provide regular reports to the National
				Institute of Neurological Disorders and Stroke, the National Institute of Child
				Health and Human Development, such other Institutes and Centers as specified by
				the Director, and the Food and Drug Administration on enrollment and the
				allocation of resources; and
						(4)conduct such other activities as are deemed
				necessary by the Secretary.
						(c)Pre-clinical activitiesThe Director of NIH, in coordination with
				the Directors of the National Institute of Neurological Disorders and Stroke
				and the National Institute of Child Health and Human Development, shall expand
				and intensify programs of such Institutes with respect to pre-clinical
				translation research related to spinal muscular
				atrophy.
					.
		3.National patient registryPart P of title III of the Public Health
			 Service Act is amended by adding at the end the following new section:
			
				399S.National spinal muscular atrophy patient
				registry
					(a)In generalThe Secretary, acting through the Director
				of the Centers for Disease Control and Prevention and in coordination with the
				Director of the NIH, shall enhance and provide ongoing support to a spinal
				muscular atrophy patient registry to provide for expanded epidemiological
				research towards improving awareness, management, treatment, and prevention of
				spinal muscular atrophy.
					(b)Longitudinal DataIn carrying out subsection (a), the
				Secretary shall ensure the collection and analysis of longitudinal data related
				to individuals of all ages with spinal muscular atrophy, including infants,
				young children, adolescents, and adults of all
				ages.
					.
		4.Interagency spinal muscular atrophy
			 research coordinating committeePart B of title IV of the Public Health
			 Service Act, as amended by section 2, is further amended by adding at the end
			 the following new section:
			
				409K.Interagency spinal muscular atrophy
				research coordinating committee
					(a)EstablishmentNot later than 6 months after the date of
				the enactment of this section, the Secretary shall establish a committee, to be
				known as the Interagency Spinal Muscular Atrophy Research Coordinating
				Committee (in this section referred to as the Committee).
					(b)DutiesThe Committee shall—
						(1)share and coordinate information on
				existing research activities, and make recommendations to the National
				Institutes of Health and other Federal agencies regarding how to improve
				existing research programs, that are related to spinal muscular atrophy
				research and other related neurological diseases and disorders;
						(2)develop a comprehensive strategy related to
				spinal muscular atrophy research and other related neurological diseases and
				disorders and advise the National Institutes of Health and other Federal
				agencies, expanding proposals for collaborative, multidisciplinary research,
				including proposals for Common Fund research described in section 402(b)(7) and
				other proposals that involve collaboration between 2 or more national research
				institutes or national centers;
						(3)provide annual reports to the Secretary
				regarding the National Institutes of Health and other Federal agencies’
				collaborative multidisciplinary research efforts to support spinal muscular
				atrophy, including the Spinal Muscular Atrophy Project at the National
				Institute of Neurological Disorders and Stroke, the ongoing and future research
				needs to advance therapies for spinal muscular atrophy, and recommendations on
				how to strengthen the collaboration of research activities by the institutes
				and agencies to improve the results;
						(4)develop a summary of advances in research
				related to spinal muscular atrophy research and other related neurological
				diseases and disorders research supported or conducted by Federal agencies;
				and
						(5)not later than 1 year after the date of the
				establishment of the Committee, make recommendations to the Secretary—
							(A)regarding any appropriate changes to
				research activities, including recommendations to improve the research
				portfolio of the National Institutes of Health to ensure that
				scientifically-based strategic planning is implemented in support of research
				priorities that impact research activities related to spinal muscular atrophy
				and other related neurological diseases and disorders;
							(B)identifying barriers to the development of
				new treatments and cures for spinal muscular atrophy and other related
				neurological diseases and disorders;
							(C)regarding public participation in decisions
				relating to spinal muscular atrophy research and other related neurological
				diseases and disorders to increase the involvement of patient advocacy and
				community organizations representing a broad geographical area;
							(D)on how best to disseminate information on
				spinal muscular atrophy progress; and
							(E)on how to expand partnerships between
				public entities, including Federal agencies, and private entities to expand
				collaborative, cross-cutting research.
							(c)Rule of constructionIn carrying out the duties described in
				subsection (b) with respect to research on spinal muscular atrophy, nothing in
				this section shall be construed to restrict the Secretary from including other
				neurological or genetic disorders, as appropriate, in such research if doing so
				may advance research in spinal muscular atrophy or other related neurological
				diseases and disorders.
					(d)Membership
						(1)In generalThe Committee shall be composed of the
				following voting members:
							(A)Not more than 11 voting Federal
				representatives as follows:
								(i)The Director of the Centers for Disease
				Control and Prevention.
								(ii)The Director of the National Institutes of
				Health and the directors of such national research institutes and national
				centers (which shall include the National Institute of Neurological Disorders
				and Stroke, the National Institute of Child Health and Human Development, and
				the National Center for Research Resources) as the Secretary determines
				appropriate.
								(iii)The Commissioner of Food and Drugs.
								(iv)The heads of such other agencies and
				advisory committees as the Secretary determines appropriate, including the
				Health Resources and Services Administration, the Agency for Healthcare
				Research and Quality, and the Advisory Committee on Heritable Disorders and
				Genetic Diseases in Newborns and Children.
								(v)Representatives of other Federal agencies
				that conduct or support neurological research, or provide support services and
				resources for individuals with spinal muscular atrophy, such as the Department
				of Education and the Social Security Administration.
								(B)9 additional voting members appointed under
				paragraph (2).
							(2)Additional membersThe Committee shall include additional
				voting members appointed by the Secretary as follows:
							(A)6 members shall be appointed from among
				scientists, physicians, and other health professionals, who—
								(i)are not officers or employees of the United
				States;
								(ii)represent multiple disciplines, including
				clinical, basic, and public health sciences;
								(iii)represent different geographical regions of
				the United States;
								(iv)are from practice settings, academia, or
				other research settings; and
								(v)are experienced in scientific peer review
				process.
								(B)3 members shall be appointed from members
				of the general public, who represent individuals with spinal muscular
				atrophy.
							(3)Nonvoting membersThe Committee shall include such nonvoting
				members as the Secretary determines to be appropriate.
						(e)ChairpersonThe voting members of the Committee shall
				select a chairperson from among the Federal members of the Committee described
				in subsection (d)(1)(A). The selection of a chairperson may be subject to the
				approval of the Secretary. The chairperson shall serve for a term of not to
				exceed 2 years, but may be re-elected as provided for in the first
				sentence.
					(f)MeetingsThe Committee shall meet at the call of the
				chairperson of the Committee or upon the request of the Secretary, but in no
				case less often than once each year.
					(g)ReviewIn 2012, and biennially thereafter, the
				Secretary shall review the necessity of the
				Committee.
					.
		5.Education and awareness on SMA for health
			 care professionalsPart P of
			 title III of the Public Health Service Act, as amended by section 3, is further
			 amended by adding at the end the following new section:
			
				399T.Information and education on
				SMAThe Secretary shall
				establish and implement a program to provide information and education on
				spinal muscular atrophy to health professionals and the general public,
				including information and education on advances in the screening, diagnosis,
				and treatment of spinal muscular atrophy and training and continuing education
				through programs for scientists, physicians, medical students, and other health
				professionals who provide care for patients with spinal muscular
				atrophy.
				.
		
